DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   MORGENTHAU VENTURE PARTNERS, L.L.C., a Delaware limited
 liability company and MORGENTHAU ACCELERATOR FUND, L.P., a
                     Delaware limited partnership,
                             Appellants,

                                     v.

  ROBERT A. KIMMEL, as trustee of the Robert A. Kimmel Revocable
      Trust, and as trustee of the Kimmel Partnership Trust,
                             Appellee.

                               No. 4D18-895

                          [September 27, 2018]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carol-Lisa Phillips, Judge; L.T. Case No.
CACE-16-006830 (25).

   Christopher J. King, Yaniv Adar and Peter W. Homer of Homer Bonner
Jacobs, Miami, for appellants.

  H. Eugene Lindsey, III and John R. Squiteto of Katz Barron, Miami, for
appellee.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.